Title: To Benjamin Franklin from John Paul Jones, 5 July 1780
From: Jones, John Paul
To: Franklin, Benjamin


Sir,
L’orient July 5th. 1780.
Since the 23d. ult. I have been doing my best to bring our Affairs here back again to Order; or at least to be able to proceed for Philadelphia with the Ariel. The enclosed papers will best explain the circumstances of Landais’ beheaviour and of my endeavours to counteract him and his Advisers in thier schemes to defeat the Plan that you had Adopted in consent with this Government for conducting the Public Stores to America.— You will see, by the within letter of the 2d. from the Sailors of the late Bon homme Richard, that moderation was not likely to effect their enlargement.— Yesterday I was in the Afternoon, on the Parade in the Port with Mr. Blodget the Purser of the Alliance, and directed him to accompany me on Board the Ariel with two or three of my Officers in Order to examin the State of Accounts of the People of the Alliance previous to the division of Prize Money.— Blodget refused to attend me.— I repeated my Order, and took hold of his Coat, as he appeared to intend running away.— He then called for the Guard, and demanded to be put in Prison.— The Guard came and, without any Order or request on my part, took Blodget into Custody.— I gave an immediate Account of the Affair to the Commandant and Officers of the Port; and afterwards sent M. de Thevenard the letter whereof the within is a Copy. M. de Thevenard sent for me again this morning, and begged me to commit the matter entirely to his management:— he said he would take the whole upon himself, and believed he should be able thro’ the means of Blodget to Obtain the Seamen within mentioned from the Alliance.
I have not yet heard the effect of my letter to the Crew of the Alliance; but it is my Opinion they will not weigh Anchor before they are hopeless of receiving Money.
I am and will be Always, with the heighest and most Affectionate respect Dear Sir, Your most Obliged and faithful Friend
Jno P Jones

N.B. I am honored with yours of the 27th.— and by a letter of the 28th. from M. de Genet I find that you must that day have recd. my former letter with explainatory Papers that was missing.
His Excellency B. Franklin Esqr. &c. &c.

 
Notations in different hands: J. P. Jones, L’Orient July 5. 1780 / Comme. Jones.
